The evidence was sufficient to sustain the verdict.
                        DECIDED JANUARY 27, 1943.
The evidence revealed that the defendant lived on an alley. A short distance back of his dwelling was an outhouse. The officers had on previous occasions been to the defendant's home, where they found no evidence of defendant being connected with the lottery game, but did find evidence in the outhouse, which defendant denied any connection with. On this particular occasion the officers concealed themselves near the outhouse. The defendant went to or near the outhouse, procured a lottery book, and wrote a ticket for 11 cents, tore it out of the book and delivered it to a negro boy. The defendant placed the lottery book in a stovepipe *Page 765 
and covered it with rubbish. At this point the officers arrested defendant, procured the concealed book, and also procured the ticket from the negro boy. This evidence, together with other evidence as to the existence of the lottery game, generally known as the "number game," being in operation in Fulton County, and the evidence seized representing means and methods by which the game is played, was sufficient to sustain the verdict. The exceptions are based on the general grounds only. The court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.